IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30745
                          Summary Calendar



ROSENA BROWN ABDULAZIZ,

                                         Plaintiff-Appellant,
versus

STATE OF LOUISIANA, through Department of Veterans Affairs,

                                         Defendant-Appellee.


                         --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        D.C. No. 97-CV-1155-C
                         --------------------
                           February 9, 2001

Before SMITH, BENAVIDES, and DENNIS Circuit Judges.


PER CURIAM:*

     Rosena Brown Abdulaziz appeals from a summary judgment

dismissing her race-based discrimination claim against the

appellee.   After carefully considering the briefs and record on

appeal, our de novo review convinces us that the district court

did not err in its judgment or its analysis of the summary

judgment evidence before it.   Accordingly, we affirm the district




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                 1
court’s judgment for the reasons set forth in Judge Feldman’s

order dated April 28, 2000.



AFFIRMED.




                                2